DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed July 21, 2022.  Claims 1-9 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2015-52465), hereinafter, “O” in view of Kuehnle (U.S. Patent Application Publication 2011/0074955), hereinafter, “K”.
Regarding claims 1, 4-6, 8, O discloses (Figs.) a method and a laser radar device comprising: a laser radar optical system (2) configured to emit laser light and receive reflected light of the laser light reflected from a reflector (6) disposed outside the laser radar device; and a controller (3) configured to determine that it is rainy weather by use of the laser light and the reflected light.  O discloses ([0035]) that a light emitter is configured to emit laser light at regular intervals (intermittently irradiates the laser beam) and a receiver to receive the reflected light.  O does not disclose when a measurement width of the reflector in a scanning direction of the laser light measured is larger than a predetermined reference measurement width of the reflector the controller determines that it is rainy weather.  The laser of O scans at a rotational resolution ([0037]).  K teaches ([0030]; Fig. 5) determining heavy rain by detecting a larger edge width of reflections as compared to a reference width (53).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a controller to determine rainy conditions based on the width of the reflections in the apparatus of O in view of K to alternatively and more accurately determine rainy conditions as taught, known and predictable.
Regarding claim 4, O in view of K discloses the claimed invention as set forth above.  O and K do not disclose a retroreflector.  However, road markers being retroreflectors are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a retroreflector in the apparatus of O in view of K to obtain a stronger reflective reference signal to improve signal to noise ratio and the operation of the device as known and predictable.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O in view of K, further in view of Kusukame et al. (U.S. Patent Application Publication 2019/0217864).
Regarding claim 3, O in view of K discloses the claimed invention as set forth above.  O and K do not disclose measuring the reference width in advance in good weather.  However, Kusukame et al. teach ([0045]) obtaining a baseline or reference measurement in the absence of the measurement in advance.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a reference or base line width measurement in good weather in the apparatus of O in view of K to obtain a strong reflective reference signal for comparison purposes and improve detection as taught, known and predictable.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over O in view of K, further in view of Beppu et al. (U.S. Patent Application Publication 2011/0128547), hereinafter, “B”.
Regarding claim 2, O in view of K discloses the claimed invention as set forth above.  O and K do not disclose measuring a width based on an emission angle of the laser light and the reflected light.  B teaches (Figs.) measuring a width based on an emission angle of laser light and the reflected light.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a process in the apparatus of O in view of K and B to more accurately measure width as taught, known and predictable. 
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
Applicant asserts that K teaches determining the existence of heavy rain based on blurring of road marks.  However, it is the blurring that causes the width of the reflection light to increase as noted in the rejection and as claimed.  Applicant does not directly rebut the fact that the width of reflection light is increased.  Thus, Applicant’s remarks are not persuasive.
Applicant also asserts that K uses multiple wavelengths for detection, while in O, laser detection is of a single wavelength.  Examine notes that such a distinction is not claimed.  Further, Examiner does not propose using the imager of K in the device of O.  K is used to teach that the condition of heavy rain can be detected by the increase in the width of reflected light as claimed.  Such a phenomenon may be observed in single or multiple wavelengths.  Thus, Applicant’s remarks are not persuasive.
Lastly, Applicant asserts that the reflector of O is not a road mark.  However, the claim simply claims “a reflector disposed outside the laser radar device.”  O discloses such a reflector and the road mark of K also meets the claim language.  A road mark is a reflector outside the device.  Thus, Applicant’s remarks are not persuasive.  
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878